Citation Nr: 1019174	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-33 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for renal cancer, claimed 
as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Jacques P. DuPlois, Attorney



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2007 decision, the Board denied entitlement to 
service connection for renal cancer, claimed as due to 
exposure to herbicide agents.  The Veteran subsequently 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2009 Memorandum 
Decision, the Court vacated the Board's September 2007 
decision, and remanded the case to the Board for 
readjudication.

The appeal is REMANDED to the RO.  VA will notify the 
appellant when further action is required.


REMAND

Reviewing the evidence of record regarding renal cancer, the 
Veteran's service treatment records do not contain any 
complaints or diagnosis related to renal carcinoma, nor was 
such a disorder manifested within the first post-service 
year.

Private treatment records show that in August 1992 the 
claimant had a radical nephrectomy with periaortic lymph node 
dissection due to recently diagnosed adenocarcinoma of the 
right kidney.  Dr. U, the Veteran's treating urologist, wrote 
in June 2003 that there is evidence to link Agent Orange to 
renal cancer "both experimentally and statistically."  Dr. 
U opined that the Veteran would be considered to have kidney 
cancer as a result of his Agent Orange exposure.  No further 
information or rationale was advanced in support of his 
conclusions. 


The Veteran is presumed to have been exposed to Agent Orange, 
because the record shows that he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) (2009).

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for renal cancer.  In this regard, 
the duty to assist requires that in deciding whether a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, Dr. U opined in June 2003 that there is 
a connection between the Veteran's exposure to Agent Orange 
during service and his renal cancer.  The Board finds that 
this is competent evidence of whether there is a causal 
connection between the Veteran's in-service Agent Orange 
exposure and his renal cancer.  The evidence is not 
sufficient to resolve the claim on appeal, however, because 
Dr. U's opinion does not contain the requisite detail to 
enable reliance upon it.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007). 

Consistent with the Memorandum Decision issued by the Court, 
the Board concludes that the evidence of record triggers the 
necessity of examination under 38 C.F.R. § 3.159(c) and 
McLendon.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.	Request that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence, not already of 
record, which pertains to the claim for 
service connection renal cancer, claimed as 
due to exposure to herbicide agents.  
Invite the Veteran to submit all pertinent 
evidence in his possession, and explain the 
types of evidence that it is his ultimate 
responsibility to submit.

2.	After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA examination to 
evaluate his renal cancer, claimed as due 
to exposure to herbicide agents.  The 
claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and contentions 
regarding his renal cancer, claimed as due 
to herbicide agents.

a.	All appropriate tests and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and 
all clinical findings should be 
reported in detail.

b.	The examiner should specifically state 
whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that the Veteran's 
renal cancer is causally or 
etiologically related to service, to 
include as due to exposure to 
herbicide agents, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for 
any such conclusion set out in the 
report.

c.	Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.  If the reviewer 
cannot answer any question in the case 
without resorting to unsupported 
speculation, the reviewer should so 
state, and explain why that is so.

3.	Thereafter, the RO should readjudicate the 
Veteran's claims for service connection for 
renal cancer, claimed as due to exposure to 
herbicide agents.  If any benefits sought 
on appeal remain denied, the Veteran and 
his attorney should be provided with a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

